DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/819460 filed on 3/15/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Deshpande Reference (US 2019/0058895 A1).

 Deshpande teaches a system for decoding a video bitstream includes receiving a bitstream and a plurality of enhancement bitstreams together with receiving a video parameter set and a video parameter set extension. The system also receives an output layer set change message including information indicating a change in at least one output layer set. The intra-frame prediction signal 790 may be predicted from previously decoded information from the combined signal 786. The combined signal 786 may also be filtered by a de-blocking filter 794. The resulting filtered signal 796 may be written to decoded picture buffer 709. The resulting filtered signal 796 may include a decoded picture. The decoded picture buffer 709 may provide a decoded picture which may be outputted 718. The method 1200 may be performed by a decoder 112 in an electronic device 102 (e.g., electronic device B 102 b). Additionally, or alternatively, the method 1200 may be performed by a decoder 712 or one of its sub-parts (e.g., a decoded picture buffer module 709). The decoder may parse first slice header of a picture 1202. The output and removal of pictures from DPB before decoding of the current picture (but after parsing the slice header of the first slice of the current picture) happens instantaneously when first decoding unit of the access unit containing the current picture is removed from the CPB (see Deshpande Abstract, [0297], [0315]).

The following is an examiner's statement of reasons for allowance: neither Deshpande, nor other relevant art or combination of relevant art, teaches a method and non-transitory computer-readable medium for decoding a video stream, the method comprising: storing previously decoded pictures of the video stream in a decoded picture buffer, including a plurality of first pictures of a same temporal sub-layer, the plurality of first pictures including at least one sub-layer reference picture for predicting a current picture of the video stream; identifying a network abstract layer (NAL) unit type of a picture of the plurality of first pictures; removing, based on the NAL unit type of the picture identified, the picture from the decoded picture buffer; and decoding the current picture using the decoded picture buffer, the decoding comprising: predicting the current picture using one or more of the at least one sub-layer reference picture that is stored within the decoded picture buffer, after removing the picture from the decoded picture buffer.

The following is an examiner's statement of reasons for allowance: neither Deshpande, nor other relevant art or combination of relevant art, teaches a decoder for decoding a video stream, the decoder comprising: memory configured to store computer program code; and at least one processor configured to access the computer program code, and operate as instructed by the computer program code, the computer program code including: storing code configured to cause the at least one processor to store previously decoded pictures of the video stream in a decoded picture buffer, including a plurality of first pictures of a same temporal sub-layer, the plurality of first pictures including at least one sub- layer reference picture for predicting a current picture of the video stream; identifying code configured to cause the at least one processor to identify a network abstract layer (NAL) unit type of a picture of the plurality of first pictures; removing code configured to cause the at least one processor to remove, based on the NAL unit type of the picture identified, the picture from the decoded picture buffer; and decoding code configured to cause the at least one processor to decode the current picture using the using the decoded picture buffer, the decoding code comprising predicting code configured to cause the at least one processor to predict the current picture using one or more of the at least one sub-layer reference picture that is stored within the decoded picture buffer, after removing the picture from the decoded picture buffer.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 11, 20 are allowed. Claims 2-10 and 12-19 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483